DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/06/2020 has been considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed  02/22/2021 arguing against the 35 U.S.C. 103 rejection of at least the independent claims have been fully considered but they are not persuasive. 
Applicant states and argues: 
Balachandran does not show that 
- for an emission of the group of the partial packets following a preceding 
emission, the transmitter randomly offsets the hopping pattern used for the 
preceding emission in time and/or frequency. 

Quite the contrary, according to Balachandran, for a timeslot, one of Bn possible hopping sequences is randomly selected (cf. par. [0039]). Thus, the selection of the hopping sequence is random. However, the Bn possible hopping sequences are not versions of the same hopping pattern that are offseted in time and/or frequency. Fig. 5 clearly shows that the possible hopping sequences are completely different hopping sequences.


“the transmitter randomly offsets the hopping pattern used for the 
preceding emission in time and/or frequency” is met / achieved when the transmitter randomly offsets the hopping pattern used for the preceding emission in time and/or frequency by randomly selecting a subsequent frequency hopping pattern.  The claimed “the transmitter offsets the hopping pattern used for the preceding emission in time and/or frequency” is performed by the random selecting of the next frequency hopping pattern.

For at least the above reason, the instant claims are rejected again relying on the Balachandran et al.

Claim Objections
4.	Claims 30-31 are objected to because of the following informalities:  
Claim 30 last line the recited “when said computer program is run by a computer” should be removed in light of the 02/22/2021 amendment to the preamble of claim 30.

Claim 31 last line the recited “when said computer program is run by a computer” should be removed in light of the 02/22/2021 amendment to the preamble of claim 31.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Haendel et al. (U.S. 8,345,726) in view of Cao et al. (U.S. 2018/0176945)(provisional 62/435519 filed Dec. 26, 2016 provides support for the cited portions) and Balachandran et al. (U.S. 2008/0075145).
With respect to claim 1, Haendel et al. disclose:  A transmitter (Fig. 1, transmitter
portion of the transceiver of Fig. 1. Column 3, lines 31-44), wherein the 
transmitter emits data in the form of a group of at least two partial packets that together comprise the data and that are shorter than an individual data packet comprising the data (column 3, lines 24-29 the transmitted message (corresponding to the claimed data) is partitioned into packets which are then transmitted using frequency hopping. E.g. refer to Fig. 4, single message is composed of the partitioned packets 50, column 
Haendel et al. do not disclose: wherein the transmitter emits the group of the partial packets several times or at least twice, wherein, for an emission of the group of the partial packets following a preceding emission, the transmitter randomly offsets the hopping pattern used for the preceding emission in time and/or frequency.
In the same field of endeavor, transmission using frequency hopping, Cao et al. disclose: wherein a transmitter emits the packets several times or at least twice ([0066] reception of a NACK by the transmitter causes the transmitter to retransmit the data (packets) using another frequency hopping pattern. In Cao et al. the packets (data) are transmitted at least twice, the initial transmission and the retransmission when a NACK is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitter of Haendal et al. to receive a NACK from the intended receiver of the transmitted partial packets when that receiver incorrectly decodes the transmitted partial packets and in response to the received NACK retransmit the partial packets using another frequency hopping pattern to attempt to allow the receiver to correctly decode the retransmitted partial packets (Cao et al., approximate middle of [0032] detailed explanation of ACK/NACK, [0066]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haendel et al. based on Balachandran et al. to select the another frequency hopping pattern used in the retransmission randomly out of set of frequency hopping patterns as a matter of implementing the “another” frequency hopping selection.

With respect to claim 2, modified Haendel et al. disclose: wherein the transmitter uses different hopping patterns each for at least two emissions of the group of the partial packets (refer to the another frequency hopping pattern selection).

With respect to claim 3, modified Haendel et al. disclose: wherein, for a selection of the hopping patterns, the transmitter accesses a stored set of reference hopping patterns (implicit in the selection out of the frequency hop sequences).

With respect to claim 4, modified Haendel et al. disclose: wherein, for an emission of the group of the partial packets, the transmitter randomly selects a hopping pattern from the set of reference hopping patterns (refer to the rejection of claims 1-3 above).

wherein, for an emission of the group of the partial packets, the transmitter generates a hopping pattern through a generation scheme depending on a randomly selected parameter (lines 3-4 of [0039] random selection is understood to be based on a randomly selected parameter (e.g. index of the randomly selected frequency hopping pattern)).

With respect to claim 6, modified Haendel et al. disclose:
wherein, for an emission of the group of the partial packets following a preceding emission, the transmitter generates a hopping pattern by means of a random and/or discrete offset of the times and/or the frequencies of the hopping pattern used for the preceding emission (the another randomly selected frequency hopping pattern is generated by means of a random and/or discrete offset in at least the frequencies of the frequency hopping pattern).

With respect to claim 7, modified Haendel et al. disclose:
wherein, for an emission of the group of the partial packets, the transmitter generates a hopping pattern by means of a random and/or discrete offset of the times and/or the frequencies of a hopping pattern randomly selected from the set of reference hopping patterns.(the selected random another frequency hopping pattern of Haendel et al. by means of a  random and/or discrete offset of the times and frequencies of randomly selected hopping pattern).


wherein the transmitter generates the hopping pattern by means of a discrete offset of the times relative to a temporal length of a partial packet and/or a discrete offset of the frequencies relative to a channel bandwidth used for the emission (at least discrete offset of the frequencies relative to a channel bandwidth used for the emission. For example refer to the frequency hopping pattern of Fig. 4 of Haendel et al. and the subsequent another (and randomly selected) another frequency hopping pattern that is understood to have a discrete offset of the frequencies relative to the channel bandwidth used for the emission).

Method claim 17 is rejected based on the rationale used to reject claim 1 above.
With respect to claim 18, claim 18 is rejected based on the rationale used to reject claim 1 above but from the point of view of the receiver which received the transmission of Fig. 4 (receiver side of the transceiver of Fig. 1). The receiver identifies at least one frequency hopping pattern used by the transmitter by the combined function of 54 and FPGA 52 as described in column 4, lines 29-40).

With respect to claim 19, claim 19, modified Haendel et al. disclose:  wherein, for the identification of the hopping pattern, the receiver accesses a stored set of reference hopping patterns (the initially used frequency hopping pattern and the subsequently used (in the retransmission) frequency hopping pattern are at least stored in modified Haendel et al.).


wherein the receiver takes a previously identified hopping pattern as the starting point for the identification of the hopping pattern (previously identified hopping pattern (e.g. the one used to perform the initial transmission) is taken as a starting point (in time) for the identification of the subsequent hopping pattern (i.e. the subsequent frequency hopping pattern is identified at a point in time after the initial frequency hopping pattern is identified).

With respect to claim 21, claim 21, modified Haendel et al. disclose: wherein the receiver determines, starting from the received partial packets of an emission of a group of partial packets, at least one change of a hopping pattern of a preceding emission of the group of partial packets (following the NACK and the subsequent retransmission of the group of partial packets, modified Haendel et al. determines at least one change of the hopping pattern, i.e. which another hopping pattern is used for the retransmission).

With respect to claim 22, claim 22, modified Haendel et al. disclose:  wherein the receiver divides the received partial packets and assigns them to different emissions of a group of partial packets (Fig. 1, receiver refer to the division of the received partial packets performed by each of the 34a…34h, column 3, lines 44-56 and are assigned to the corresponding emission (initial or retransmission) as they are received in time).

With respect to claim 23, claim 23, modified Haendel et al. disclose:  


With respect to claim 24, claim 24, modified Haendel et al. disclose:  
wherein the receiver combines received partial packets that belong to different emissions of a group of partial packets (received partial packets are combined as shown in Fig. 4 that belong to different emissions, not together but in their respective emissions). 

With respect to claim 25, claim 25, modified Haendel et al. disclose:  wherein the receiver searches, within the received partial packets, for the occurrence of different emissions of a group of partial packets by means of a hypothesis test using a temporal offset and/or frequency offset (column 4, lines 29-39, column 5, lines 11-20).

With respect to claim 26, claim 26, modified Haendel et al. disclose wherein the receiver searches, within the received partial packets, for the occurrence of different emissions of a group of partial packets by means of a hypothesis test using a temporal offset and/or frequency offset (column 5, lines 11-19).

With respect to claim 27, claim 27, modified Haendel et al. disclose: wherein the receiver accesses data in the partial packets for the identification of the hopping pattern 

Method claim 28 is rejected based on the rationale used to reject claim 18 above.

Claim 29 is rejected based on the rationale used to reject claims 1 and 18 above.

8.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Haendel et al. (U.S. 8,345,726) in view of Cao et al. (U.S. 2018/0176945)(provisional 62/435519 filed Dec. 26, 2016 provides support for the cited portions) and Balachandran et al. (U.S. 2008/0075145) and further in view of Mattisson (U.S. 6,246,713).
	With respect to claim 15, Haendel et al, Cao et al, or  Balachandran et al. do not disclose: wherein, in the multiple emission of the group of the partial packets, the transmitter uses different transmission frequency bands, respectively.
	In the same field of endeavor, Mattisson discloses: wherein, in the multiple emission of packets, a transmitter uses different transmission frequency bands, respectively (E.g. Fig. 3, UE2 uses frequency hopping band f1-f2, f5-f6, f10-11 and the used f6-f9, f10-f11 for UE4 is understood that is used by UE2 in a subsequent performing of the frequency hopping transmission of Fig. 3 where the patterns are reallocated to different users).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haendel et al. based on , Mattisson to use 

With respect to claim 16, modified Haendel et al disclose: wherein the transmission frequency bands overlap (as explained above in the rejection of claim 15).

9.	Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Haendel et al. (U.S. 8,345,726) in view of Cao et al. (U.S. 2018/0176945)(provisional 62/435519 filed Dec. 26, 2016 provides support for the cited portions) and Balachandran et al. (U.S. 2008/0075145) and further in view of Bernhard et al. (U.S. 2014/0176341)(cited in the 12/19/2019 IDS).
	With respect to claim 30, claim 30 is rejected based on the rationale used to reject claim 17 above, but Haendel et al., Cao et al., Balachandran et al. do not disclose: A non-transitory digital storage medium having a computer program stored thereon which when executed by a computer causes the computer to perform a method for emitting data, comprising:
	In the same field of endeavor, Bernhard et al. disclose:  A non-transitory digital storage medium having a computer program stored thereon which when executed by a computer causes the computer to perform a method, comprising ([0065], [0068]-[0072], e.g. program code stored on DVD which when executed by a programmable computer, performs a method as described).


With respect to claim 31, claim 30 is rejected based on the rationale used to reject claim 28 above, but Haendel et al., Cao et al., Balachandran et al. do not disclose: A non-transitory digital storage medium having a computer program stored thereon which when executed by a computer causes the computer to perform a method for receiving data, comprising:
	In the same field of endeavor, Bernhard et al. disclose: A non-transitory digital storage medium having a computer program stored thereon which when executed by a computer causes the computer to perform a method, comprising ([0065], [0068]-[0072], e.g. program code stored on DVD which when executed by a programmable computer, performs a method as described).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method of modified Haendel et al. using a  non-transitory digital storage medium having a computer program stored thereon which when executed by a computer causes the computer to perform the (data reception method) method of Haendal et al. as a matter of selecting one of many .

Allowable Subject Matter
10.	Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOPHIA  VLAHOS
Examiner
Art Unit 2633